Citation Nr: 0207927	
Decision Date: 07/16/02    Archive Date: 07/19/02	

DOCKET NO.  96-44 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether a November 19, 1976, regional office decision, which 
granted entitlement to a noncompensable evaluation for the 
residuals of a shell fragment wound of the left upper 
extremity, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

Entitlement to service connection for back disability.

Entitlement to a rating in excess of 10 percent for the 
residuals of shell fragment wounds of the left upper 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1969.  His awards and decorations included the Purple Heart 
Medal.

This case was before the Board of Veterans' Appeals (Board) 
in January 2000, at which time it was remanded for further 
development.  Following that development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, found that the RO had not committed CUE in its 
November 19, 1976, decision which granted a noncompensable 
rating for the veteran's service-connected residuals of shell 
fragment wound of the left upper extremity.  The RO also 
confirmed and continued the denial of entitlement to service 
connection for back disability and the denial of a rating in 
excess of 10 percent for the residuals of shell fragment 
wounds to the left upper extremity.  Thereafter, the case was 
returned to the Board for further appellate consideration. 

In its January 2000 remand, the Board characterized one issue 
as entitlement to service connection for low back disability.  
After a further review of the record, it is apparent that 
from the outset of the veteran's claim, such issue has been 
characterized as entitlement to service connection for back 
disability.  Accordingly, the Board has made the necessary 
changes on the title page and in the decision below.

The issues of entitlement to service connection for a back 
disability and entitlement to a rating in excess of 10 
percent for the residuals of shell fragment wounds of the 
left upper extremity will be the subject of a remand at the 
end of this decision.  



FINDINGS OF FACT

1.  In an unappealed rating decision, dated November 19, 
1976, the RO granted the veteran's claim of entitlement to 
service connection for the residuals of shell fragment wounds 
of the left upper extremity and assigned a noncompensable 
evaluation, effective July 6, 1976.

2.  In the November 19, 1976, decision, it was clearly and 
unmistakably erroneous not to assign separate disability 
ratings for each of the veteran's residuals of shell fragment 
wounds of the left upper extremity.


CONCLUSION OF LAW

With respect to the rating for the veteran's service-
connected residuals of shell fragment wounds of the left 
upper extremity, the criteria to revise or reverse the RO's 
November 19, 1976, decision on the basis of CUE have been 
met.  38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. 
§ 3.105(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


a. The Evidence

The veteran's service medical records show that in April 
1967, while blowing a bunker in the Republic of Vietnam, he 
sustained shell fragment wounds to the left shoulder and to 
the left forearm.  There was no evidence of artery or nerve 
involvement.  The wounds were debrided under local 
anesthesia.  After three days, the veteran was transferred to 
the 85th Evacuation Hospital for further treatment.  

The report of medical history, completed in conjunction with 
the veteran's June 1969 service separation examination, shows 
that there were no sequelae from his wounds in Vietnam.  On 
the report of examination, it was noted that he had a scar on 
his left shoulder and on his forearm.  Otherwise, his lower 
extremities were reportedly normal.  

During a VA orthopedic examination in October 1976, the 
veteran reported that he received wounds to the posterior 
aspect of his left shoulder and also to his left forearm.  He 
stated that he was in the hospital for approximately one 
month and believed that he had had surgery.  He also 
reportedly received physiotherapy during his hospital course.  
He stated that since that time, he had had no difficulty with 
the motor aspect of the left upper extremity but stated that 
there had been some areas of altered sensation just below the 
left shoulder wounds.  He also stated that he had had no 
difficulty or complications of the left forearm and that 
neither of those wounds had interfered with his work.

On examination, there was a 4-centimeter (cm), well-healed, 
nontender scar on the posterior aspect of the left shoulder.  
There was an additional 2-cm round scar on the proximal 
ulnar-volar aspect of the left forearm and a 1-cm round, 
well-healed scar on the distal volar-ulnar aspect of the left 
forearm.  All of those scars were reportedly nonadherent, 
nontender, and well healed.  The range of "right" shoulder 
motion was completely within normal limits, as was the range 
of motion of the "right" forearm, wrist, hand, and elbow.  
There was noted to be an area of decreased sensation on the 
left upper extremity in the groove formed by the deltoid and 
triceps.  There was no altered sensation on the left forearm.  
There was no clinical atrophy of the left upper extremity.  

X-rays of the left shoulder, including the entire left 
humeral shaft, revealed a triangular opaque metallic foreign 
body, measuring 4 millimeters (mm) by 2 mm, high up in the 
soft tissue structures of the axilla below the neck of the 
glenoid process.  X-rays of the left forearm region, 
including the lower end of the humerus, the elbow, and the 
entire seven-eighths of the ulna and radius revealed a linear 
opaque metallic foreign body measuring 4 mm by 1 mm in the 
soft tissue mesial to the distal ulnar shaft, 8 cm proximal 
to the wrist.  Another minute fragment, measuring 1 mm in 
size, was located in the soft tissue, somewhat superficial, 
and mesial junction of the middle and distal thirds of the 
forearm.  The impressions were post multiple shell fragment 
wounds, left upper extremity; surgery for post multiple shell 
fragment wounds, left upper extremity; and altered sensation 
of the left arm.

b.  Analysis

By a rating action, dated November 19, 1976, the RO granted 
entitlement to service connection for the veteran's residuals 
of multiple shell fragment wounds of the left upper extremity 
and assigned a noncompensable disability evaluation, 
effective July 6, 1976.  The residual disability was rated as 
scars under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 
(1976).  The veteran now maintains that that decision was 
clearly and unmistakably erroneous, in part, because he 
should have had separate disability ratings for each of the 
areas affected by the shell fragment wound of his left upper 
extremity.  

In November 1976, disability evaluations were determined by 
comparing the manifestations of a particular disability with 
the criteria set forth in the diagnostic codes (DC's) of the 
Schedule for Rating Disabilities.  38 U.S.C. § 355 (1976); 
38 C.F.R. Part 4 (1976).  The percentage ratings represented 
as far as could practicably be determined, the average 
impairment in earning capacity (in civilian occupations) 
resulting from service-connected disability.  38 C.F.R. § 4.1 
(1976).  

Regulations applicable in November 1976 show that the 
skeletal muscles of the body were divided for rating purposes 
into 23 groups in eight anatomical regions, including four 
groups for the shoulder girdle, two groups for the arm, and 
three groups for the forearm and hand.  Four grades of 
severity of disability due to muscle injuries were recognized 
for rating purposes, namely slight, moderate, moderately 
severe, and severe.  The cardinal symptoms of muscle 
disability were weakness, fatigue-pain, and uncertainty of 
movement.  The objective evidence of muscle damage and the 
cardinal signs of muscle disability were loss of power, a 
lower threshold of fatigue, and impaired coordination.  
38 C.F.R. § 4.54 (1976).  

Muscle injuries in the same anatomical region such as the 
shoulder girdle and arm or the forearm and hand were not to 
be combined, but instead, the rating for the major group 
affected was to be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55 (1976).  

A review of the evidence discloses that in service, the 
veteran sustained multiple shell fragment wounds of the left 
upper extremity affecting muscle groups in separate 
anatomical regions, i.e., the shoulder girdle and arm area 
and the forearm and hand area.  Such disabilities were to be 
rated separately and then combined.  In this case, however, 
all of the veteran's shell fragment wounds of the left upper 
extremity were rated as one disability pursuant to 38 C.F.R. 
§ 4.118, DC 7805.  That was clearly a misapplication of the 
rating schedule in effect at the time.  To that extent, the 
November 1976 decision was clearly and unmistakably 
erroneous.  


ORDER

CUE having been found, the request to revise or reverse the 
RO'S November 19, 1976, decision which assigned a 
noncompensable evaluation for residuals of shell fragment 
wounds of the left upper extremity, is granted.  


REMAND

The veteran asserts that service connection is warranted for 
a back disability.  In its January 2000 remand, the Board 
directed the RO to obtain the complete clinical records from 
the veteran's in-service hospitalizations in April 1967.  The 
Board acknowledges that the RO made at least two attempts to 
procure such records.  However, in August 2000, the National 
Personnel Records Center indicated that it needed additional 
information, including the complete organization and the 
location of the hospital.  The RO contacted the veteran and 
requested that he furnish the information, but no response 
was received.  Thereafter, the RO concluded that efforts to 
obtain additional service medical records were unsuccessful.  
In this regard, the Board notes that the veteran's personnel 
records show that he was hospitalized on April 1, 1967 at the 
2nd Surgical Hospital in An Khe, Republic of Vietnam.  

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  It is 
significant to point out that the VCAA requires that when the 
VA seeks to obtain records from a Federal department, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  Since the National Personnel Records Center did 
not indicate that the records could not be obtained, the RO 
was obligated to provide the information requested by the 
National Personnel Records Center.  It is noted in this case 
that at least some of the information requested by the 
National Personnel Records Center is of record.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

As noted above, the Board has granted revision or reversal of 
the RO's November 19, 1976, decision, by virtue of the fact 
that it contains CUE with respect to the failure to assign 
separate ratings for the various shell fragment wound 
residuals of the left upper extremity.  Such a revision or 
reversal may potentially impact the veteran's current claim 
for a rating in excess of 10 percent for those residuals.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where 
facts underlying claims are inextricably intertwined, the 
interests of judicial economy and the avoidance of piecemeal 
litigation require that such claims be appealed together).  
For the Board to do so at this time would be premature and 
possibly prejudicial to the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The veteran maintains that a compensable disability 
evaluation should be assigned for the residuals of the shell 
fragment wounds of the upper extremity, because his wound 
required debridement.  Therefore, he contends that in 
November 1976, they should have been considered at least 
moderately disabling muscle injuries under 38 C.F.R. 
§ 4.56(b) and therefore compensable under the applicable DC's 
of 38 C.F.R. § 4.73.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO must revise its November 19, 
1976, decision to reflect separate 
ratings for the veteran's service-
connected residuals of shell fragment 
wounds of the left upper extremity.  In 
so doing, the RO should consider the 
potential applicability of 38 C.F.R. 
§ 4.56 and of the DC's under 38 C.F.R. 
§ 4.73.  

2.  The RO should again contact the 
National Personnel Records Center and 
attempt to obtain the complete clinical 
records from the veteran's 
hospitalizations for the wounds to his 
left lower extremity at the 2nd Surgical 
Hospital from April 1, 1967, to April 4, 
1967, and at the 85th Evacuation Hospital 
following his transfer to that facility 
on April 4, 1967.  As requested by the 
National Personnel Records Center, the 
complete organization and the location of 
the hospital should be provided.  If the 
records are unavailable, it should be so 
stated in the record, and the veteran 
must be notified that the VA is unable to 
obtain the records.  

3.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to an increased rating for 
the residuals of shell fragment wounds of 
the left upper extremity.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  The RO 
should also request that the veteran 
provide any additional relevant medical 
records he may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development, including, 
but not limited to, scheduling the 
veteran for any appropriate examinations.  
If additional service medical records are 
received demonstrating treatment for a 
back disability, the RO should schedule 
the veteran for an orthopedic examination 
for the back.  The orthopedic examiner 
should furnish an opinion, if possible, 
as to whether any current back disability 
is related to an injury in service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be provided to the examiner in 
conjunction with any examination 
scheduled.

5.  Then, the RO should readjudicate the 
issue of entitlement to a rating in 
excess of 10 percent for the residuals of 
shell fragment wounds of the left upper 
extremity.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this REMAND, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has REMANDED to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



